DETAILED ACTION
Claims 1-20 are pending in this office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because claims contain no hardware. Thus, the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pinner et al (or hereinafter “Pinner”) (US 20200021574) in view of Nadgir et al (or hereinafter “Nadgir”) (US 20040148326).
	As to claim 1, Pinner teaches an apparatus comprising: 

“to receive at least one query from a client device” as receive a query from a client device (figs. 1, 4, paragraphs 11, 57);
“to distribute the at least one query to a plurality of query engines, wherein each of the plurality of query engines processes the at least one query and generates a partial query result” as to distribute the query to a plurality of  federated services 123 as the query engines, each federated service of the plurality of federated service processes the query and generate a query contact as query result (figs. 1, 4, paragraphs 11, 19, 61-63, 68);
 “wherein the plurality of query engines correspond to respective unique identifiers” as the plurality of query engines corresponding to respective contacts 148 (paragraph 41, 82, abstract) that include values for uniquely identifying pieces of information (paragraph 64).  The values for uniquely identifying pieces of information are represented as respective unique identifiers;
“ 10wherein the partial query results each include the unique identifier of the query engine that generated the partial query result” as each query contact of contacts that are retrieved from the federated services includes values for uniquely identifying pieces of information of the contact of the federated service that generated query contact as a partial query result (abstract, paragraphs 61-65).  The value for the unique identifier of the query engine;
“ to determine whether the unique identifier of a given query engine is included with more than one partial query result generated in response to the at least one query” as identify unique value of piece of information is included in  duplicate contacts as search results that are generated in response to the query (paragraphs 61-65).   The value for uniquely identifying piece of information is not the unique identifier of a given query engine; and 
“to identify an error in response to an affirmative determination”  as identify an error in response to determination that request (fig. 3, paragraphs 53-55).
Pinner does not explicitly teach the claimed limitation:
the unique identifier of the query engine; the unique identifier of a given query engine.
Nadgir teaches the claimed limitations:
the unique identifier of the query engine; the unique identifier of a given query engine (as the unique identifier of  peer or peer node; the unique identifier of  given peer or peer node;  paragraphs 10, 220-221, 223);
“wherein the plurality of query engines correspond to respective unique identifiers” as the plurality of query peers (paragraphs 614) correspond to unique identifiers (paragraphs 223-224, 231);
“the unique identifier of the query engine that generated the partial query result” as unique identifier of the peer that generated query result (paragraphs 223-224, 514, fig. 7E);
“to distribute the at least one query to a plurality of query engines, wherein each of the plurality of query engines processes the at least one query and generates a partial query result” as  send a generic query to peers, and receive multiple responses or results to the query (paragraphs 514, 184, 114, fig. 7E).  The peers are presented as query engines.
Pinner and Nadgir disclose a method of distributing a query or request to nodes for retrieving data.  These references are in the same field with Application’s endeavor.
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Nadgir’s teaching of unique identifiers of peers to Pinner’s system in order to provide services and other peer-to-peer environment entities with access to resources in the peer-to-peer environment independent of the resources' locations (Nadgir: paragraph 220) and further to provide a guarantee of uniqueness across an  entire community that may consist of millions of query peers (Nadgir: paragraphs 221, 323).
As to claim 2, Pinner and Nadgir teach the claimed limitation “ wherein the unique identifiers each comprise a universally unique identifier (UUID)” as each unique identifier of the unique identifiers includes an UUID (Nadgir: paragraphs 251-252 498).
As to claims 3, 17, 20, Pinner and Nadgir teach the claimed limitation wherein said at least one processing platform is further 20configured: or  wherein the program code further causes said at least one processing platform:  to distribute the at least one query to a plurality of query brokers; and to distribute the at least one query from the plurality of the query brokers to the plurality of query engines  (as contact service of the server computer as at least one processing platform (Pinner: fig. 1, paragraphs 12-13)  
As to claims 254, 18, Pinner and Nadgir teach the claimed limitation “wherein the determination of whether the unique identifier of a given query engine is included with more than one partial query result is performed at each of the plurality of query brokers” as identify, at the contact service 116,  unique value of piece of information is included in  duplicate contacts as search results that are generated in response to the query and are performed by connectors 117 (Pinner: paragraphs 41, 61-65) and   the unique identifier of  given peer or peer node (Nadgir: paragraphs 10, 220-221, 223).
As to claim 625, Pinner and Nadgir teach the claimed limitation “wherein said at least one processing platform is further 5configured to aggregate a plurality of partial query results at one or more of the plurality of query brokers, wherein the plurality of partial query results are received from respective ones of the plurality of query engines” as contact service of the server (Pinner: paragraphs 12, 19, fig. 1) is further configured to collect plurality of responses as results at one or more connectors 117 (Pinner: abstract, paragraphs 61-63), the responses are received from federated services (Pinner: abstract, paragraph 69; Nadgir: fig. 7E, paragraphs 114, 514).
As to claim 12, Pinner teaches the claimed limitation “wherein said at least one processing platform is further configured: to aggregate the partial query results from the plurality of query engines into a combined query result; and  5to transmit the combined query result to the client device” as the contact service 116 can merge or consolidate 
As to claim 1515, Pinner and Nadgir teach the claimed limitation “wherein the plurality of query engines each process the at least one query using different data from each other” as each connector of connectors 117  process query using different federated service that stored contacts (Pinner: paragraphs 40-41: Nadgir: fig. 7E) or each federated service of the federated services process query using contacts 148 that is stored in each own federated service without having to synchronize those contacts 148 between each database or federated service 123 (Pinner: paragraphs 18,  79; Nadgir: fig. 7E).
Claim 16 has the same claimed limitation subject matter as discussed in claim 1; thus claim 16 is rejected under the same reason as discussed in claim 1.  In addition, Pinner teaches a method comprising: 
“receiving at least one query from a client device” ” as receiving a query from a client device (figs. 1, 4, paragraphs 11, 57);
 “20distributing the at least one query to a plurality of query engines, wherein each of the plurality of query engines processes the at least one query and generates a partial query result” as distributing the query to a plurality of federated services 123 as the query engines, each federated service of the plurality of federated service processes the query and generate contact for query as query result (figs. 1, 4, paragraphs 11, 19, 61-63, 68);
“wherein the plurality of query engines correspond to respective unique identifiers” as the plurality of query engines corresponding to respective contacts 148 (paragraph 41, 82, abstract) that include values for uniquely identifying pieces of information (paragraph 64).  The values for uniquely identifying pieces of information are represented as respective unique identifiers;
“wherein the partial query results each include the unique identifier of the query engine that generated the partial query result” as each query contact of contacts that are retrieved from the federated services includes values for uniquely identifying pieces of information of the contact of the federated service that generated query contact as a partial query result (abstract, paragraphs 61-65).  The value for uniquely identifying piece of information is not the unique identifier of the query engine;
 “25determining whether the unique identifier of a given query engine is included with more than one partial query result generated in response to the at least one query” as identify unique value of piece of information is included in  duplicate contacts as search results that are generated in response to the query (paragraphs 61-65).   The value for uniquely identifying piece of information is not the unique identifier of a given query engine; and 
“identifying an error in response to an affirmative determination” as identify an error in response to determination that request (fig. 3, paragraphs 53-55), “wherein the method is performed by at least one processing platform comprising at least one processing device comprising a processor coupled to a memory” as the 
Pinner does not explicitly teach the claimed limitation:
the unique identifier of the query engine; the unique identifier of a given query engine.
Nadgir teaches the claimed limitations:
the unique identifier of the query engine; the unique identifier of a given query engine (as the unique identifier of  peer or peer node; the unique identifier of  given peer or peer node;  paragraphs 10, 220-221, 223);
“wherein the plurality of query engines correspond to respective unique identifiers” as the plurality of query peers (paragraphs 614) correspond to unique identifiers (paragraphs 223-224, 231);
“the unique identifier of the query engine that generated the partial query result” as unique identifier of the peer that generated query result (paragraphs 223-224, 514, fig. 7E);
“distributing the at least one query to a plurality of query engines, wherein each of the plurality of query engines processes the at least one query and generates a partial query result” as  send a generic query to peers, and receive multiple responses or results to the query (paragraphs 514, 184, 114, fig. 7E).  The peers are presented as query engines.
Pinner and Nadgir disclose a method of distributing a query or request to nodes for retrieving data.  These references are in the same field with Application’s endeavor.

Claim 19 has the same claimed limitation subject matter as discussed in claim 1; thus claim 19 is rejected under the same reason as discussed in claim 1.  In addition, Pinner teaches computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing platform causes said at least one processing platform (paragraphs 87-88).

Claims 5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pinner in view of Nadgir  and further in view of Ferrari et al (or hereinafter “Fer”) (US 20020051020).
 As to claim 255, Pinner does not explicitly teach the claimed limitation wherein the plurality of query brokers are organized in a hierarchical topology.   Fer teaches intermedia servers are organized in hierarchical topology (fig. 20, paragraphs 120-121).  Nadgir teaches network topology (paragraph 542).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Nadgir’s teaching and Fer’s teaching to Pinner’s system in order to allow for distributing 
As to claim 7, Pinner teaches the claimed limitation “ wherein said at least one processing platform is further 10configured to return the partial query results from the plurality of query engines to given ones of the plurality of query brokers from which the at least one query was distributed” as the service 116 of the server is configured to return the results from the federated services to client application (fig. 4, paragraphs 61-65).  The client application is not to given ones of ones of the plurality of query brokers from which the at least one query was distributed.
Fer teaches the claimed limitation “to return the partial query results from the plurality of query engines to given ones of the plurality of query brokers from which the at least one query was distributed” as return results from slave servers 540 as query engines to intermediate servers 530 as query brokers from which a query was distributed (fig. 20, paragraphs 120-125).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Fer’s teaching to Pinner’s system in order to allow for distributing the task of computing the information associated with a navigation state onto a hierarchy of multiple computational servers that act in parallel (Fer: paragraph 119) and further  to  have intermediate servers compute navigation states by passing requests onto the set of slave machines and combining the responses (Fer: paragraph 120).
 teach the claimed limitation “wherein the plurality of query brokers correspond to respective unique identifiers” as connectors 117 correspond to respective services 123  (Pinner: paragraphs 14, 84), intermediate servers 530 correspond to respective slave servers 540 that are not respective unique identifiers (Fer: fig. 20, paragraphs 120-123) and as the plurality of query peers (paragraphs 614) correspond to unique identifiers (Nadgir: paragraphs 223-224, 231).
As to claim 9, Pinner and Fer teach the claimed limitation “wherein distribution of the at least one query from at least one query broker of the plurality of the query brokers to a query engine of the plurality of query engines proceeds along at least one distribution path” as distribution of the request from at least on intermedia server of intermediate servers to the slave server of slave servers proceeds a long one distribution page e.g., arrow-> shows from intermediate server 530 to the slave server in hierarchical arrangement (Fer: paragraphs 120-122). 
As to claim 10, Pinner and Fer teach the claimed limitation “wherein returning of a partial query result from the query engine to the at least one query broker proceeds along at least one return path, wherein the at least one distribution path and the at least one return path include the same query brokers and query engines” as returning the result from the slave server to the intermediate server processed a long at least one return path e.g., arrow ->from slave server to the intermediate server in hiearchial arrangement.  The arrow-> shows from intermediate server 530 to the slave server and the arrow ->from slave server to the intermediate server includes the same intermedia servers and different query slave servers (Fer: fig. 20, paragraphs 120-124). 
.
 
	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pinner in view of Nadgir  and further in view of  Matsugashita (or hereinafter “Mat”) (US 20150135275).
As to claim 13, Pinner teaches the claimed limitation “wherein said at least one processing platform is further configured to transmit an error message to the client device in response to the identification of an error” as the authentication service 119 of server computer as processing platform is further configured to transmit error message to requesting process in response to token of error as identification of error (Pinner: fig. 1, paragraph 12-13, paragraphs 25, 54-55).  The request process is not the client device.  Mat teaches transmits a response including an authentication error screen (not illustrated) to the web browser 820 (paragraph 59) of terminal that is a computer or smartphone (paragraph 36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Mat’s teaching to 
As to claim 14, Pinner teaches the claimed limitation “wherein said at least one processing platform is further configured to transmit an error message to an administrator device in response to the identification of an error” as the authentication service 119 of server computer as processing platform is further configured to transmit error message to requesting process in response to token of error as identification of error (Pinner: fig. 1, paragraph 12-13, paragraphs 25, 54-55).  The requesting process is not an administrator device.  Mat teaches transmitting transmits an authority error response to the cooperation server module 800 as administrator device (paragraph 83).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Mat’s teaching to Pinner’s system in order to enable a user to arbitrarily modify the contents of the error response in such a way as to change the configuration (Mat: paragraph 79), to assure a client of appropriate API usage in a system in which the client acquires delegation of authority from a user and accesses a cooperation target server (Mat: paragraph 11) and further to permit a user to delegate authority to use the service to a client (Mat: paragraph 12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chapman et al (or hereinafter “Chapman”) (US 7778997) 
DiTomaso US 20180081975


















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169